DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
An amendment was filed on 04/12/2022 in response to the non-final rejection sent on 01/12/2022. Claims 1, 6, and 9-11 were amended, and claim 13 was added. Currently, claims 1-13 are being examined
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 5833213 A) in view of Kirchhofer (US 20030144633 A1).
Regarding claim 1, Ryan discloses a vial adapter (fig. 7, adapter 100, col. 2, lines 53-57, “It is therefore an object of the invention to provide an adapter for use with a medical vial having a septum cap…”) for use with an injection port adapter (fig. 9, adapter 100 has female luer connector 122 connecting with male luer connector 62. A luer lock is a common coupling method that can be used with an injection port adapter and vial adapter) comprising:
a disc (see annotated fig. 7 below, disc hereinafter labeled “D”) with a bottom surface (see annotated fig. 7 below) and a top surface (see annotated fig. 7 below),
a plurality of flexible fingers (see annotated fig. 6 below, fingers hereinafter labeled “F”) extending from the bottom surface of the disc (fig. 4b, fingers defined by slits 174, 176, col. 5, lines 50-52, “and the slits 174, 176 are designed to allow the coupling member 118 to expand slightly when the projections engage the neck of the vial”, therefore it appears to teach/suggest a plurality of flexible fingers), the plurality of flexible fingers having a circumferentially extending retention flange (flange including 178a-178d, col. 5, lines 45-51) formed on an inner surface of the fingers (fig. 6 shows protrusions 178a-178c extending from and around an inner circumference of fingers F, following the curvature of the inner surface, fig. 4 shows protrusions 178a and 178c-178d), the retention flange has a symmetrical cross-sectional shape in circumference (see annotated section of fig. 4 below), wherein the flexible fingers are configured to fit over a neck of a vial (fig. 8, adapter 100 around the neck 45 of vial 40), and the flexible fingers F allow the retention flange 178a-178d to pass over a crimp ring 44 on the neck of the vial (fig. 8, retention flange parts 178a and 178c passed over cap 42 of vial 40)
a cylinder (see annotated fig. 7 below) extending from the top surface of the disc, the cylinder having an outside diameter (see annotated figure 7 below) that corresponds to an inner diameter of a connecting part (fig. 9, outer diameter of female luer lock 122 corresponds to inner diameter of male luer lock 62 from syringe 60)
a cavity within the cylinder (see annotated fig. 7 below), and
a cannula (see annotated fig. 7 below, cannula hereinafter labeled “Ca”) that extends through the disc into the cavity in the cylinder (see annotated fig. 7 below, cannula Ca extending past disc D and in the cavity Ca of the cylinder)
but fails to teach a septum covering an opening at a top edge of the cylinder.	

    PNG
    media_image1.png
    711
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    578
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    549
    683
    media_image3.png
    Greyscale

               However, Kirchhofer teaches a means of engaging a needle with an ampoule (figs. 1-2, outer body 4 engaging with ampoule 30 and injection needle 1) comprising a septum 10 (paragraph 0030, “The sealing element 10 is formed by a septum and covers the entire cross-section of the otherwise simply straight front hollow-cylindrical part 5) covering a cavity of the cylinder 5 of an adapter 6 (fig. 8, septum 10 covering cavity of front hollow cylindrical part 5 of radial transition collar 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cylinder disclosed in Ryan by adding a septum covering the cavity of the cylinder, as taught by Kirchhofer, for the purpose of providing a suitable means for covering the cavity, thereby improving the sterility of the device by maintaining a seal after repeated usage (see Kirchhofer, paragraph 0015, “This front sealing element is preferably a septum which still sterilely seals the chamber after it has been repeatedly pierced). 
Regarding claim 2, Ryan, as modified by Kirchhofer discloses wherein the septum is flush with the top edge of the cylinder (see Kirchhofer, fig. 1, septum 10 is flush with top edge cylinder 5).
Regarding claim 3, Ryan, discloses wherein the cavity within the cylinder is configured to carry a medicament from the vial (see Ryan, fig. 4, cavity of cylinder in communication with fluid path 166 of cannula Ca, therefore the cavity of the cylinder is configured to carry a medicament from the vial).
Regarding claim 4, Ryan, discloses wherein the cannula is configured to be in fluid communication with the vial (see Ryan, fig. 8, sharp point 164 bringing fluid port opening 165 in communication with vial 40).
Regarding claim 5, Ryan, as modified by Kirchhofer discloses wherein a cannula of a syringe is configured to pierce the septum (see Kirchhofer, septum 10 configured to be pierced by a cannula of a syringe, fig. 1)
Regarding claim 7, Ryan, as modified by Kirchhofer discloses wherein the cross-sectional shape comprising a concave protrusion (see Ryan, fig. 4, concave protrusion 178a and 178c).
Regarding claim 8, Ryan, discloses wherein the cannula Ca is enclosed in the vial adapter (see Ryan, cannula Ca within the vial adapter 100).
Regarding claim 9, Ryan, discloses wherein the flexible fingers 908 flex outward to allow the retention flange to pass over the crimp ring on the neck of the vial (see Ryan col. 5, lines 50-52, “and the slits 174, 176 are designed to allow the coupling member 118 to expand slightly when the projections engage the neck of the vial”, fig. 8, projections 178a and 178c passed over cap 42). 
Regarding claim 10, Ryan discloses wherein the flexible fingers substantially return to their original shape after the retention flange passes over the crimp ring and engaging the neck of the vial (see Ryan, fig. 8, adapter 100 in original shape after passing cap 42 of vial 40, “As the tube passes through the septum, the neck 45 of the vial is received by the second cylindrical coupling member 118 and is frictionally engaged by the projections 178a-178d.”).
Regarding claim 11, Ryan, discloses wherein the outside diameter of the cylinder is configured to engage the inner diameter of the injection port adapter (see Ryan, fig. 9, outer diameter of female luer connector 122 engages inner diameter of male luer connector 62. A luer lock is a common connecting means that can be used with an injection port adapter).
Regarding claim 12, Ryan, discloses wherein the disc secures the cannula in place (see Ryan, fig. 7, disk D secures neck, and the neck secures the cannula in place. Therefore, the disc secures the cannula in place.)
Regarding claim 13, Ryan, as modified by Kirchoffer, discloses a vial adapter further comprising a needle 162 fixed to the disc (see annotated fig. 7 above, point 164 of septum piercing tube or needle 162 attached to disc by means of sections below mating means 172) wherein a distal end of the needle 162 is surrounded by the retention flange (fig. 7, point 164 of needle 162 surrounded by smaller diameter portion 158), and a proximal end of the needle is disposed in the cavity of the cylinder between the disc and the septum (see annotated fig. 7 above, portion of piercing septum 162 above the bottom of the disc D and below where the septum disclosed in Kirchoffer would be above female luer 122).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Kirchoffer, and in further view of Sasso (US 20020087141)
Regarding claim 6, Ryan, as modified by Kirchoffer, discloses wherein the plurality of fingers extend in a direction away from the septum (see Ryan, see annotated fig. 6 above,
fingers F extend away from cavity, and the septum 10 taught in Kirchhofer is at the top of the
cavity of cylinder 5, as shown in fig. 1 of Kirchhofer. Therefore, the plurality of fingers would
extend in a direction away from the septum), but fails to teach wherein the plurality of fingers includes three or more fingers.
However, Sasso teaches a vial access device (abstract) comprising three or more fingers (fig. 2, slits 42, 44, 46, 48, 50, and 52 define 6 fingers in between, paragraph 0025), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Ryan to have three or more fingers, as taught by Sasso, for the purpose of providing a suitable grip for the vial since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. 
In response to the argument regarding claim 1 “First, the septum 10 of Kirchofer is not positioned to engage an injection port adapter of a syringe, for example, as claimed. Instead, the septum 10 engages and disengages the needle 1 of the ampoule 30”), it is noted that Applicant is simply attacking Kirchofer in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Ryan and Kirchofer. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
	In this case, Ryan already teaches an injection port adapter of a syringe and Kirchofer is cited only to teach specifically a septum covering an opening at a top edge of the cylinder to form a cavity within the cylinder. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cylinder disclosed in Ryan by adding a septum covering the cavity of the cylinder, as taught by Kirchhofer, for the purpose of providing a suitable means for covering the cavity, thereby improving the sterility of the device by maintaining a seal after repeated usage (see Kirchhofer, paragraph 0015, “This front sealing element is preferably a septum which still sterilely seals the chamber after it has been repeatedly pierced).
In response to the argument regarding claim 1, “Second, the ampoule 30 of Kirchofer via the movement of the needle 1 operates differently from the vial adapter 100 of Ryan whereby the septum piercing tube 162 does not move. Thus, for this additional reason, the ampoule 30 of Kirchofer is not compatible with the vial adapter 100 of Ryan”, the examiner respectfully disagrees. While the examiner acknowledges the applicant’s position, this is merely a conclusive statement as to how the teachings Kirchofer would be applied to Ryan. In this instance, one of ordinary skill in the art would have been capable of using the septum disclosed in Kirchofer with the adapter disclosed in Ryan for the purpose of providing a sterile seal for the chamber after repeated piercings, without the needle assembly disclosed in Kirchofer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kestenbaum (US 5429256 A) discloses an adapter in use with a needle 
Wald (US 5776124 A) discloses a reusable adapter for joining a syringe with a vial
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785